EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities as follows: 


Claim 1 – last line, “the axis” has been replaced with –the axis of elongation—for added clarity.

Claim 5 – last line, “the axis” has been replaced with –the axis of elongation—for added clarity.



The following is an examiner’s statement of reasons for allowance:

None of the prior art either taken alone or in combination was deemed to teach or fairly suggest a trailer for carrying plate glass defining an elongated rigid beam, a plurality of wheels attached to the beam at a first end of the beam, a coupler for coupling to a wheeled rear end of a towing vehicle wherein the coupler is attached to the beam and disposed at a second end of the beam opposite the first end, and an elongated deck attached to the beam so that load from the deck is transferred to the coupler and the plurality of wheels through the beam.  The device further configured such that  the elongated deck comprises a first deck segment at the first end, a second deck segment at the second end, and a third deck segment between the first deck segment and the second deck segment, wherein the third deck segment is below the first deck segment and the second deck segment.  The beam being configured such that it extends higher than the first deck segment and is attached to the plurality of wheels and to the coupler so that the beam transfers load of the trailer to the plurality of wheels and the coupler.  Finally the device including a generally planar receiving surface that is defined by or attached to the beam higher than the first deck segment so that a portion of the beam that extends higher than the first deck segment between the coupler and the plurality of2 Application No. 16/730,687 wheels supports a glass plate received by the receiving surface in a horizontal direction perpendicular to an axis of elongation of the beam. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616